NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 15-50452

                  Plaintiff-Appellee,             D.C. No. 3:07-cr-02882-BEN

   v.
                                                  MEMORANDUM*
 GUILLERMO BARRETO-ORTIZ,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Guillermo Barreto-Ortiz appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

        The government seeks the dismissal of this appeal as untimely. Because

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Barreto-Ortiz is a pro se prisoner, his notice of appeal (“NOA”) is deemed filed

when it was delivered to prison authorities for forwarding to the court. See Fed. R.

App. P. 4(c)(1). The record reflects, and the government does not dispute, that

Barreto-Ortiz’s NOA was postmarked on October 15, 2015. Barreto-Ortiz’s NOA

must, therefore, have been delivered to prison officials no later than that date.

Because judgment was entered on October 1, 2015, his NOA was thus timely filed.

See Fed. R. App. P. 4(b)(1)(A)(i), (c)(1).

      Barreto-Ortiz contends that the district court abused its discretion by

denying his motion for a sentence reduction under Amendment 782 to the

Sentencing Guidelines. The district court acted within its discretion when it denied

Barreto-Ortiz a sentence reduction based on its determination that he posed a threat

to the public in light of the nature of the offense. See U.S.S.G. § 1B1.10 cmt.

n.1(B); United States v. Lightfoot, 626 F.3d 1092, 1096 (9th Cir. 2010).

      AFFIRMED.




                                             2                                  15-50452